Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendments filed on 11/3/2021 have been fully considered and made of record in this application.

Allowable Subject Matter
3. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for the fillet has a raised portion raised from a level of the second surface of the second substrate to a level higher than the second surface of the second substrate and not covering the third electrode.  The raised portion has a side surface adjacent to an outer periphery of the
second surface and inclined obliquely upward from a plane where the second
surface is located at areas outside the side surface of the second substrate.  The adhesive layer is filled between the first substrate and the second substrate and covers the first surface of the second substrate and the solder in claim 1.
 	The fillet has a raised portion raised from a level of the second surface of the
second substrate to a level higher than the second surface of the second substrate
and not covering the third electrode.  The raised portion has a side surface adjacent to an outer periphery of the second surface and inclined obliquely upward from a plane.  The second surface is located at areas outside the side surface of the second substrate, and between the first substrate and the second substrate.  The adhesive layer is
filled and an electronic component is not disposed in claim 13.
 	The fillet has a raised portion raised from a level of the second surface of the
second substrate to a level higher than the second surface of the second substrate
and not covering the third electrode.  The raised portion has a side surface adjacent to an outer periphery of the second surface and inclined obliquely upward from a plane.  The second surface is located at areas outside the side surface of the second substrate, a top portion of the raised portion being rounded in a sectional shape in claim 14.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Application/Control Number: 17/031 ,486 Page 4 Art Unit: 2897 Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 

















AC/November 16, 2021 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897